                            Case 4:19-cv-06785-KAW Document 14 Filed 01/13/20 Page 1 of 2



                    1    MORGAN, LEWIS & BOCKIUS LLP
                         Kathy H. Gao, SBN 259019
                    2    kathy.gao@morganlewis.com
                         300 South Grand Avenue
                    3    Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                    4    Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                    5
                         Attorneys for Defendant
                    6    BUTH-NA-BODHAIGE, INC.

                    7
                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                     NORTHERN DISTRICT OF CALIFORNIA
                 10
                 11      SAMUEL LOVE,                                    Case No. 4:19-cv-06785-KAW
                 12                              Plaintiff,              DEFENDANT BUTH-NA-BODHAIGE,
                                                                         INC.’S NOTICE OF SETTLEMENT
                 13                        vs.
                 14      BUTH-NA-BODHAIGE, INC., a Virginia
                         Corporation; and Does 1-10,
                 15
                                                 Defendants.
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                     DEFENDANT BUTH-NA-BODHAIGE,
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                     1                INC.’S NOTICE OF SETTLEMENT
   LOS ANGELES
                        DB1/ 110938252.1                                                CASE NO. 4:19-CV-06785-KAW
                            Case 4:19-cv-06785-KAW Document 14 Filed 01/13/20 Page 2 of 2



                    1             TO THE COURT, AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

                    2             PLEASE TAKE NOTICE THAT, pursuant to agreement of Plaintiff Samuel Love and

                    3    Defendant Buth-Na-Bodhaige, Inc., the above-captioned matter has been resolved. The Parties

                    4    anticipate filing a Stipulation of Dismissal within 60 days.

                    5    Dated: January 13, 2020                        MORGAN, LEWIS & BOCKIUS LLP

                    6
                                                                        By       /s/ Kathy H. Gao
                    7                                                         KATHY H. GAO
                                                                              Attorneys for Defendant
                    8                                                         BUTH-NA-BODHAIGE, INC.
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                         DEFENDANT BUTH-NA-BODHAIGE,
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                          1               INC.’S NOTICE OF SETTLEMENT
   LOS ANGELES
                        DB1/ 110938252.1                                                    CASE NO. 4:19-CV-06785-KAW
